DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .	
      Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/25/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 
Claim Objections
Claim 14 is objected to because of the following informalities: 
Claim 14 in line 2, replace “the threshold events”  with   “the energy threshold events”.
         Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
In event the determination of the status of the application as subject to AIA  35 U.S.C. 102 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 6-8, 10-11, 13, 16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over  Quinlan et al. (2018/0139698,  as submitted in IDS ), Quinlan hereinafter, in view of Heinzelman et al. (2014/0254445,  as submitted in IDS for corresponding US Patent 9232475B2), Heinzelman hereinafter.

Re. Claims 1  and 13, Quinlan teaches a method (Fig.1C) for use in a wireless transmit/receive unit (WTRU) (Fig. 1A/Fig. 2A-B) and a wireless transmit/receive unit (WTRU) (Fig. 1A/Fig. 2A-B) comprising: one or more antennas (Fig. 1A, 102/Fig. 2A-B, 102); a first transceiver (Fig. 1A, 108/wake-up circuitry / wake-up transceiver) operatively coupled to the one or more antennas (Fig. 1A, 102/Fig. 2A-B, 102), the one or more antennas and the first transceiver configured to receive a first signal from a network without using energy of the WTRU (Fig.1C & ¶0039 - at act 172, in which a wake-up signal (i.e., first signal) is received at the wireless sensing apparatus using an antenna (e.g., antenna 102) (i.e., from a network as wireless sensing apparatus 100 in Fig. 1A is deployed as a node in a network of multiple wireless sensors). Fig. 1A & ¶0033 - Energy harvester 110 may be configured to harvest energy, such as electromagnetic energy received through antenna 102.  … energy harvester 110 extracts electromagnetic energy from the wake-up signal received through the antenna 102. Fig. 1A & ¶0023 - wake-up circuitry, 108 in Fig.1A operating in passive mode (i.e., using harvested energy only, similar to instant application at least in ¶0250). Here, wake-up circuitry / wake-up transceiver operating in passive mode is interpreted as without energy of the WTRU. Also, see Fig. 1C, 180); the one or more antennas (Fig. 1A, 102/Fig. 2A-B, 102) and the first transceiver (Fig. 1A, 108) further configured to extract energy from the first signal (Fig. 1A & ¶0033 - Energy harvester 110 may be configured to harvest energy, such as electromagnetic energy received through antenna 102.  … energy harvester 110 extracts electromagnetic energy from the wake-up signal received through the antenna 102. Fig. 1A & ¶0042 - if the passive mode is selected, method 170 proceeds to act 180, in which the wake-up circuitry may be powered using the harvested energy.);the first transceiver further configured to compare a separation in time between energy threshold events and to decode an energy signature of the first signal (Fig. 1C & ¶0039 - To avoid false alarms (i.e., to prevent waking up the sensor unit unless intentionally requested to do so),…the content of the wake-up signal is compared to a predefined code (referred to herein as the wake-up code, interpreted as signature of the first signal ).  The above disclosure by Quinlan is similar to instant application at least in ¶0254. The wake-up code (i.e., signature of the first signal) may be stored in a local memory. ¶0040 - If the content of the wake-up signal matches (i.e., decoded properly) or at least substantially matches (e.g., at least 90% of the bits match) the wake-up code (i.e., signature of the first signal), at act 174 the sensor node may be activated from the sleep mode. Here, the content of the received wake-up signal (or received wake-up signal sequence/wake-up code ) from the network is compared with the wake-up code/ wake-up signal sequence as saved in the memory of the apparatus 100, in a bit level, in other words, comparison of two signal sequences are performed in time domain with energy thresholds at bit levels (interpreted as separation in time between energy threshold events) are compared in such a way, if at least 90% of matching is achieved (i.e., decoding is done properly as the content of the wake-up signal matching with the pre-defined code saved in the memory  at least at 90%), the received  wake-up signal is NOT considered as a false alarm, rather a wake-up signal for the sensor unit (second transceiver unit) from the network.); the first transceiver further configured to activate a second transceiver (Fig. 1A, 106/Sensor unit) operatively coupled to the one or more antennas (Fig. 1A, 102)  if on a condition that the decoded energy signature matches a stored energy signature, wherein the second transceiver is powered by the WTRU (Fig.1A/Fig.1C  & ¶0040 - If the content of the wake-up signal matches or at least substantially matches (e.g., at least 90% of the bits match) the wake-up code (i.e., signature of the first signal), at act 174 the sensor node may be activated from the sleep mode); 
Yet, Quinlan does not expressly teach the one or more antennas and the second transceiver configured to receive a second signal from the network.
However, in the analogous art, Heinzelman explicitly discloses the one or more antennas (Fig. 8, antenna connected to 52 & 60) and the second transceiver configured to receive a second signal from the network (Fig. 8-12 & ¶0043 -the mobile base-station moves along the path to wake up the first MH-REACH-Mote (i.e., first transceiver) when it comes close to it.  After this MH-REACH-Mote is woken up (i.e., first wake-up signal), it acts as a multi-hop node and wakes up a second (i.e., second wake-up signal), farther MH-REACH-Mote (i.e., second transceiver).  As the base-station can continuously transmit energy, this can pre-charge the WuRx on the second-hop MH-REACH-Mote (i.e., second transceiver) before the first-hop MH-REACH-Mote (i.e., first transceiver) starts transmitting the wake-up signal.  Thus, the base-station can potentially improve the wake-up range of the second-hop MH-REACH-Motes 50).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling 
Re. Claims 4  and 16,  Quinlan and  Heinzelman teach claims 1 and 13 respectively.
Quinlan further teaches wherein the energy threshold events are converted to a digital signal by transferring the extracted energy from a temporary storage element to a permanent storage element.(Fig. 1A & ¶0022 - the node may harvest energy from the same wake-up signal used to wake up the node.  Accordingly, when a node receives a wake-up signal, an energy harvester may extract electromagnetic energy from the signal, and may use this energy to power the node's circuitry.  Fig. 1A & ¶0033 - Energy harvester 110 may be configured to harvest energy, such as electromagnetic energy received through antenna 102. ….energy harvester 110 extracts electromagnetic energy from the wake-up signal received through the antenna 102.  …… The extracted energy may be used to charge an energy storing device (e.g., a capacitor or a bank of capacitors, interpreted as a permanent storage element, similar to instant application at least in ¶0183-¶0184 in reference to Fig. 20A-B). Also, analog-to-digital converters (ADC) as shown in Fig. 1A & Fig. 2A, in connection with energy harvester thru the combiner 104). 

Re. Claims 6  and 18,  Quinlan and  Heinzelman teach claims 1 and 13 respectively.
Quinlan further teaches wherein the first transceiver comprises a passive receiver that is powered only by the first signal. (Fig.1C & ¶0039 - at act 172, in which a wake-up signal (i.e., first signal) is received at the wireless sensing apparatus using an antenna (e.g., antenna 102) (i.e., from a network as wireless sensing apparatus 100 in Fig. 1A is deployed as a node in a network of multiple wireless sensors). Fig. 1A & ¶0033 - Energy harvester 110 may be configured to harvest energy, such as electromagnetic energy received through antenna 102.  … energy harvester 110 extracts electromagnetic energy from the wake-up signal received through the antenna 102. Fig. 1A & ¶0023 - wake-up circuitry, 108 in Fig.1A operating in passive mode (i.e., using harvested energy only, similar to instant application at least in ¶0250). Here, wake-up circuitry / wake-up transceiver (i.e., first transceiver) operates in passive mode as the energy power is received from the energy harvester 110, which, extracts electromagnetic energy from the wake-up signal received through the antenna 102. Also, see Fig. 1C, 180).

Re. Claims 7  and 19,  Quinlan and  Heinzelman teach claims 1 and 13 respectively.
Quinlan further teaches wherein the second transceiver is powered by a battery. (Fig.1A & ¶0034 - sensor unit 106 (second transceiver) is powered by power supply 114).

Re. Claims 8  and 20,  Quinlan and  Heinzelman teach claims 1 and 13 respectively.
Quinlan further teaches wherein the second transceiver comprises a primary transceiver. (Fig.1A & ¶0005 - The wireless sensing apparatus may comprise a sensor unit (second transceiver/primary transceiver) ; wake-up circuitry (wake-up transceiver/ first transceiver) connected to an antenna and configured to activate the sensor unit  (primary transceiver) from a sleep mode upon receiving a wake-up signal from the antenna. Here, sensor unit is the primary transceiver;  the sensor unit is the main unit in a wireless sensor network, which is placed in a sleep mode, thus saving battery usage until a wake-up signal (through wake-up circuitry ) requesting use of the sensor is received).
Re. Claim 10,  Quinlan and  Heinzelman teach claim 1.
Quinlan further teaches wherein the extracting and the comparing are performed concurrently. (Fig. 1A, 2A & ¶0047 -  The packet qualification unit 216 may compare a packet extracted from the received signal with a code stored in the memory (the wake-up code).  If the packet matches or substantially matches the stored code, the packet qualification unit 216 may determine that the received packet is intended to provide a wake-up message.  …. Here, extracting & comparing are performed simultaneously as sequencer 220 is in synch with a clock signal (RC Oscillator) to wake-up circuitry with channel receiver capable of  extracting packets from the received signal with variable high data rate along with 216 (qualification unit) comparing the packet extracted from the received signal with a code stored in the memory (the wake-up code)) .

Re. Claim 11,  Quinlan and  Heinzelman teach claim 1.
Quinlan further teaches wherein the stored energy signature comprises a start sequence that is required to initiate the activation of the second transceiver.  (Fig. 1C & ¶0040 - If the content of the wake-up signal matches or at least substantially matches (e.g., at least 90% of the bits match) the wake-up code (i.e., signature of the first signal), at act 174 the sensor node may be activated from the sleep mode. Fig. 1A, Fig. 3 & ¶0052 - During the preamble phase (interpreted as start sequence), the energy harvester may be configured to harvest electromagnetic energy from the wake-up signal and to store such energy in the energy storing device.  During this phase, the energy of the wake-up signal may be extracted using the energy harvester.  …. The duration of the preamble may be configured to charge the energy storing device by a desired amount (e.g., 75% of its charge capacity, 90% of its charge capacity, 99% of its charge capacity, or any value within such values), before the payload is received  (During the payload phase, verification is performed as described in ¶0040 & ¶0053). That is, the stored energy or the amount of power harvested, depends on the power of the wake-up signal (i.e., to meet a certain charging capacity as described in ¶0052) and the duration of the preamble (as described in ¶0052), which need to be achieved during Preamble phase (as shown in Fig.3 & disclosed in ¶0052), before verification phase (i.e., payload as shown in Fig. 3) with the stored wake-up code in memory and later waking up the second transceiver or  the  sensor node (i.e., postamble as shown in Fig.3)).

Claims 2 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over  Quinlan, in view of Heinzelman, further in view of REACH2-Mote: A Range-Extending Passive Wake-Up Wireless Sensor Node, Chen et al. ACM 2015 as submitted in IDS, Chen hereinafter.

Re. Claims 2  and 14,  Quinlan and Heinzelman teach claims 1 and 13 respectively.
Yet, Quinlan and Heinzelman do not expressly teach wherein the energy threshold events are generated by determining that an amount of the extracted energy stored in a temporary storage element exceeds a threshold.
         However, in the analogous art, Chen explicitly discloses wherein the energy threshold  events are generated by determining that an amount of the extracted energy stored in a temporary storage element exceeds a threshold (Pages 16-17 & § 6.1.1 – An energy harvesting model is developed to indicate the amount of energy harvested for the wake-up based on the locations of the WuTx and the WuRx. …. the amount of energy harvested from the transmitter at a fixed location (x, y) in a unit time is constant….this location-specific constant value with Eh(x, y). We assume that a wake-up circuit consumes Ec amount of energy when it wakes up the MCU on the sensor node. In addition, the capacitor leaks El amount of energy per unit time when the wake-up circuit is not active. Thus, the amount of energy in a REACH-Mote capacitor at time t when it is not sending a wake-up trigger to the MCU is
Et = Et−1 + Eh(x, y) − El,	(1)
and the energy in the capacitor at time t when REACH-Mote is woken up is
Et = Et−1 + Eh(x, y) − Ec. 	(2)

We measured the voltage value on the capacitor (Cw) when it is just sufficient to trigger a wake-up. Then we calculate the energy based on the following equation:
  E, = 1 C V ,2.	(3)
						t       2 w    t

Let Td(x, y) define the wake-up delay when REACH-Mote is deployed at location (x,y) relative to the base station. With the assumption of constant energy harvesting at one location,
Eh(x, y) = Et, /Td(x, y).	(4)
Note that as Et, is the energy that is barely sufficient to trigger a wake-up, this represents the threshold energy to turn on the wake-up circuit. See the circled-area in the figure 15 as shown below.
[AltContent: oval]
    PNG
    media_image2.png
    764
    725
    media_image2.png
    Greyscale

Fig. 15.   Energy harvesting model for the simulations.).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Quinlan’s invention of a system and a method for waking-up wireless sensor nodes  and Heinzelman’s invention related to wireless sensor network with wake-up range extension technique by using edge devices broadcasting wake-up signals in providing auxiliary communication channels to include Chen’s invention of range-extending passive wake-up wireless sensor nodes, because it significantly extend the network lifetime  of passive wake-up radio sensor nodes while achieving high packet delivery rate and low latency (Abstract, Chen)
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over  Quinlan, in view of Heinzelman, further in view of  Ballantyne et al. (2014/0269465), Ballantyne hereinafter.

Re. Claim 9,  Quinlan and Heinzelman teach claim 1.
Yet, Quinlan and Heinzelman do not expressly teach wherein the first transceiver is operatively coupled to a first antenna of the one or more antennas and the second transceiver is operatively coupled to a second antenna of the one or more antennas.
However, in the analogous art, Ballantyne explicitly discloses wherein the first transceiver is operatively coupled to a first antenna of the one or more antennas and the second transceiver is operatively coupled to a second antenna of the one or more antennas. (Fig. 2 & ¶0039 - The user equipment 200 can include……a first antenna 280 coupled to the first transceiver 250, ….a second antenna 292 coupled to the second transceiver 290).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Quinlan’s invention of a system and a method for waking-up wireless sensor nodes  and Heinzelman’s invention related to wireless sensor network with wake-up range extension technique by using edge devices broadcasting wake-up signals in providing auxiliary communication channels to include Ballantyne’s invention of receiving cellular public warning system messages or other messages at user equipment, because it provides an improved method of sending/receiving alert messaging for both WLAN user equipment and Cellular user equipment, in turn, facilitates cellular network  offloading to WLAN networks with no concerns in missing public safety waring messages over WLAN (¶0003-¶0009, Ballantyne)



Allowable Subject Matter
Claim  allowed.
Claim 12 is allowed because of the limitation, “wherein the separation in time between energy threshold events is based on one or more of a capacity of the temporary storage element and a configured value of the threshold“, in combination with all other limitations of the independent claim 12; a similar limitation for which dependent claims 3 and 15 of respective independent claims 1 and 13, are objected as below.

Claims 3, 5, 15 and 17  are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The Examiner has conducted a search of Patent and Non-Patent Literature and was unable to find any prior art which solely or in combination with another reference teaches the limitation of:

Claim 3 –  wherein the separation in time between energy threshold events is based on one or more of a capacity of the temporary storage element and a configured value of the threshold.
Claim 5 –  wherein the first signal comprises one or more sections of different time duration and amplitudes with a constant energy.
Claim 15 - wherein the separation in time between energy threshold events is based on one or more of a capacity of the temporary storage element and a configured value of the threshold.
Claim 17 - wherein the first signal comprises one or more sections of different time duration and amplitudes with a constant energy.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Addepalli  et al; (2013/0124883); See ¶0002, ¶0020, ¶0023, ¶0023, ¶0032, ¶0038,¶0041, ¶0045, ¶0047, ¶0049-¶0055,  along with Fig. 4-12.
Park et al. (2018/0288705); See ¶0053 & ¶0056 along with Fig. 4a and Fig. 4b.
IEEE: Range Extension of Passive Wake-up Radio Systems through Energy Harvesting, Chen et a., 2013. See Abstract, §I, §II, §III along with Fig. 3-7.
IEEE: AmbiMax: Autonomous Energy Harvesting Platform for Multi-Supply Wireless Sensor Nodes; 
Chulsung Park and Pai H. Chou; Center for Embedded Computer Systems, University of California, Irvine, CA 92697-2625 USA, 2006. See Abstract, §I, §III, §IV, §V along with Fig. 6, 12, 14, 16.

Yet, none of the those references teach limitations of the objected claims or limitations of allowed claim 12 as highlighted above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAMSUL CHOWDHURY whose telephone number is (571)272-0485.  The examiner can normally be reached on Monday-Thursday 9 AM- 6 PM EST (Friday Var.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application 



/MOHAMMED S CHOWDHURY/Examiner, Art Unit 2467